FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         October 23, 2019
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 KELVIN ANDRE SPOTTS,

       Petitioner - Appellant,

 v.                                                         No. 19-1122
                                                   (D.C. No. 1:18-CV-03364-LTB)
 M.A. STANCIL, USP Warden,                                 (D. Colorado)

       Respondent - Appellee.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before McHUGH, KELLY, and MORITZ, Circuit Judges.
                  _________________________________


      Petitioner, Kelvin Andre Spotts, a federal prisoner proceeding pro se,1 appeals

the district court’s dismissal of his application for Writ of Habeas Corpus pursuant to

28 U.S.C. § 2241, the denial of his Motion to Transfer Venue, and the denial of his

Motion to Reconsider. He also moves to proceed in forma pauperis on appeal.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
         Because Mr. Spotts is proceeding without counsel, we construe his filings
liberally, but we will not act as his advocate. See Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991).
       We exercise jurisdiction under 28 U.S.C. § 1291, and we affirm the judgment

of the district court in full. We also deny Mr. Spotts’s motion to proceed in forma

pauperis before this court.

                                       BACKGROUND

       On September 18, 1998, Mr. Spotts pleaded guilty in the United States District

Court for the Southern District of West Virginia to three counts “arising out of a

conspiracy to distribute marijuana, cocaine and cocaine base from September of 1993

to March of 1998.” Dist. Ct. Order at 4. He was sentenced to life imprisonment.

Almost immediately, Mr. Spotts sought collateral relief.

       On February 25, 1999, Mr. Spotts filed his first motion under 28 U.S.C. § 2255

in the Southern District of West Virginia, but the district court dismissed this motion

without prejudice because Mr. Spotts’s direct appeal had not yet been resolved. After

losing his direct appeal, Mr. Spotts renewed his § 2255 motion on July 26, 2000. The

district court then denied the motion on the merits, and the United States Court of

Appeals for the Fourth Circuit affirmed.

       On February 15, 2005, Mr. Spotts filed a successive § 2255 motion. Because

he had failed to obtain authorization from the Fourth Circuit to file a successive

motion, the district court dismissed it, and the Fourth Circuit affirmed the dismissal.

Id.; see also 28 U.S.C. § 2244(b)(3)(A) (“Before a second or successive application

permitted by this section is filed in the district court, the applicant shall move in the

appropriate court of appeals for an order authorizing the district court to consider the

application.”).

                                            2
      Approximately one year later, Mr. Spotts filed another unsuccessful § 2255

motion. Not to be deterred, Mr. Spotts filed additional successive motions on May

14, 2017, and July 7, 2011. Again, Mr. Spotts failed to obtain authorization to file the

successive motions, and the district court dismissed both.

      On February 8, 2012, Mr. Spotts tried a slightly different approach, filing a

motion for sentence reduction pursuant to 18 U.S.C. § 3582 and/or a § 2255 motion

to have his sentence vacated. This time, Mr. Spotts sought authorization from the

Fourth Circuit to file his successive § 2255 motion, but his request was denied. The

district court also denied his motion under § 3582.

      Mr. Spotts next tried to combine a successive § 2255 motion with a § 2241

petition in the United States Court of Appeals for the Fifth Circuit, where Mr. Spotts

was incarcerated at the time. Concluding that Mr. Spotts’s request for relief did not

fall within § 2241 and that he had failed to obtain authorization to file a successive

motion under § 2255, the Fifth Circuit denied relief. Spotts v. Lara, 728 F. App’x

409, 410 (5th Cir. 2018) (unpublished) (“Because Spotts challenges the legality of his

sentence, rather than the manner in which it is being executed, his claim is properly

construed as arising under § 2255.”).

      After being transferred to the federal prison in Florence, Colorado, Mr. Spotts

brought the present action in the United States District Court for the District of

Colorado. Mr. Spotts again sought relief under § 2241 and he also requested a

transfer of venue. After the district court denied both motions, Mr. Spotts brought a

Motion to Reconsider, which the district court also denied.

                                           3
       Mr. Spotts now appeals.

                                         DISCUSSION

       The district court dismissed Mr. Spotts’s application for a writ of habeas

corpus under § 2241 because Mr. Spotts attacks the validity of his federal sentence,

not the manner in which it is being executed, and because Mr. Spotts has not

established that his remedy under § 2255 is ineffective or inadequate. The district

court is correct.

       In general, a petition filed under 28 U.S.C. § 2241 may be used to challenge

the execution of a sentence, not its validity. See Haugh v. Booker, 210 F.3d 1147,

1149 (10th Cir. 2000). A challenge under § 2241 must be filed in the district where

the petitioner is confined. Id. In contrast, a motion that attacks the validity of a

federal sentence must be filed under 28 U.S.C. § 2255 in the district court that

imposed the sentence. Id. Only if the remedy provided by § 2255 is inadequate or

ineffective can a petitioner attack the validity of his sentence under § 2241. See

Brace v. United States, 634 F.3d 1167, 1169 (10th Cir. 2011).

       Here, Mr. Spotts challenges the validity of his federal sentence and, as the

district court correctly concluded, he has not established that § 2255 is inadequate or

ineffective. “Courts have found a remedy under 28 U.S.C. § 2255 to be inadequate or

ineffective only in extremely limited circumstances.” Caravalho v. Pugh, 177 F.3d
1177, 1178 (10th Cir. 1999). That Mr. Spotts’s previous attempts to obtain relief

under § 2255 have been unsuccessful and that he may be barred from filing a

successive § 2255 motion do not establish that the remedy is ineffective or

                                             4
inadequate. See, e.g., Abernathy v. Wandes, 713 F.3d 538, 551 (10th Cir. 2013);

Caravalho, 177 F.3d at 1178.

      Accordingly, the district court correctly dismissed Mr. Spotts’s petition. It also

acted within its discretion in dismissing the action without prejudice rather than

transferring venue. And because Mr. Spotts failed to raise any valid issues in the

motion for reconsideration, the district court acted within its discretion in denying

that motion.

                                       CONCLUSION

      For substantially the same reasons as stated by the district court, we AFFIRM

the dismissal of Mr. Spotts’s motion under 28 U.S.C. § 2241, the denial of his

Motion to Transfer Venue, and the denial of his Motion to Reconsider.2

                                            Entered for the Court


                                            Carolyn B. McHugh
                                            Circuit Judge




      2
        We also deny Mr. Spotts’s Motion for Leave to Proceed In Forma Pauperis
because he has not advanced “a reasoned, nonfrivolous argument on the law and facts
in support of the issues raised on appeal.” McIntosh v. U.S. Parole Comm’n, 115 F.3d
809, 812 (10th Cir. 1997) (quotation marks omitted).
                                           5